DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 17/053,902 filed on 11/9/2020. Claims 1-23 and 63-70 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/2020 & 12/8/2021 have been considered.

Drawings
The drawings are objected to for the following informalities:
Figure 22 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The abstract of the disclosure is objected to for the following informalities:
The abstract contains phrases that are implied by the title: “Provided is a reverse input blocking clutch”.
The abstract exceeds 150 words.
Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites, “each portion of the pair of second portions has a pressing surface that is pressed against the pressed surface”.  Claim 1 previously recited “an engaging member having a first portion… and a pair of second portions” and “in a case where rotational torque is reversely inputted to the output member, a pair of contact portions where the pair of second portions and the pressed surface come in contact”.  Accordingly, the element that contacts the pressed surface has already been recited, as no other contact element for the pressed surface has been disclosed.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (U.S. 2359010).
Regarding claim 1, Smith discloses (figs. 3-4) A reverse input blocking clutch, comprising: 
a pressed member 1 having a cylindrical concave-shaped pressed surface (at ‘a’) having a center axis; 
an input member 8 having an input engaging portion (at ‘g’) arranged on an inner side in a radial direction of the pressed surface and having a center axis of rotation that is coaxial with the central axis of the pressed surface; 
an output member 9 having an output engaging portion (at ‘m’) arranged further on the inner side in the radial direction of the pressed surface than the input engaging portion and having a center axis of rotation that is coaxial with the pressed surface; and 
an engaging member 7 having a first portion (at ‘c’) arranged on the inner side in the radial direction of the pressed surface at a position located in the radial direction between the 
the engaging member being configured so that in a case where rotational torque is inputted to the input member, the engaging members moves in a direction away from the pressed surface due to the input engaging portion engaging with the first portion, and by the first portion engaging with the output engaging portion, transmits the rotational torque that is inputted to the input member to the output member (col. 2 lines 41-55 at least); and in a case where rotational torque is reversely inputted to the output member, the engaging member moves in a direction toward the pressed surface due to the output engaging portion engaging with the first portion, and by the pair of second portions being pressed against the pressed surface, does not transmit the rotational torque that is reversely inputted to the output member to the input member, or transmits a part of the rotational torqueAppln. No.: Entry into National Stage of PCT/JP2019/018027 that is reversely inputted to the output member, to the input member, and blocks a remaining part thereof (col. 2 lines 41-55 at least), and 
in a case where rotational torque is reversely inputted to the output member, a pair of contact portions (at ‘d’) where the pair of second portions and the pressed surface come in contact are positioned on sides closer to the center axis of the pressed surface than a specified portion (area between ‘c’ and ‘h’) with respect to a direction of a bisector of tangent lines (this direction would be up and down on the page in fig. 4) of the pressed surface at each contact portion of the pair of contact portions, and the specified portion is a portion of the first portion with which the input engaging portion engage when a rotational torque is input to the input member (see fig. 4, portions ‘d’ are closer to the central rotation axis in the vertical direction than portions between ‘c’ and ‘h’).

Regarding claim 2, Smith discloses (figs. 3-4) the specified portion is a portion of the first portion with which the output engaging portion engages when a rotational torque is 

Regarding claim 3, Smith discloses (figs. 3-4) the engaging member, on the inner side in the radial direction of the pressed surface, does not have a portion arranged on the outer side in the radial direction of the input engaging portion (see fig. 4, engaging member 7 on the inner side in the radial direction (at ‘c’) lies entirely within circle ‘e’).

Regarding claim 4, Smith discloses (figs. 3-4) the pressed surface has a diametrical direction (radial direction); the input engaging portion is configured by a pair of input engaging portions (pair of ‘g’) shown) arranged at two positions on opposite sides in the diametrical direction of the pressed surface; the engaging member is configured by a pair of engaging members (pair of 7 shown); and the output engaging portion is arranged so as to be sandwiched from both sides in the radial direction by the pair of input engaging portions and the pair of engaging members (as shown).

Regarding claim 5, Smith discloses (figs. 3-4) each portion of the pair of second portions has a pressing surface (at ‘d’, see 112 and corresponding interpretation above) that is pressed against the pressed surface, and the pressing surface is composed of an arc-shaped convex surface having a radius of curvature smaller than that of the pressed surface (col. 2 lines 43-52: “The lock bars 7 are formed with an inner wall recess c and with the extended end surfaces d turned to a cylindrical diameter slightly smaller than the inclosing brake ring surface a”).

Regarding claim 6, Smith discloses (figs. 3-4) an intermediate member 15 is arranged in at least one of a portion between the pair of second portions and the pressed member, a portion between the input engaging portion and the first portion of the engaging member (as shown in 

Regarding claim 9, Smith discloses (figs. 3-4) the intermediate member is composed of a gap adjusting member (spring 15 “adjusts the gap” by spring force) that is arranged in at least one of a portion between the input engaging portion and the first portion of the engaging member (as shown in fig. 4) and a portion between the output engaging portion and the first portion of the engaging member.

Regarding claim 10, Smith discloses (figs. 3-4) the gap adjusting member is held by any one of the input engaging portion, the output engaging portion, and the engaging member (held by the input engaging portion and engaging member as shown).

Regarding claim 12, Smith discloses (figs. 3-4) the gap adjusting member is composed of a coiled spring (as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. 2359010) in view of Kramm (U.S. 3261437)
Regarding claim 8, Smith discloses the reverse input blocking clutch of claim 6.  Smith does not appear to disclose a gap adjusting member arranged in a portion between the pair of second portions and the pressed member, and is held by the pair of second portions.   Kramm .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. 2359010) in view of Humphreys (U.S. 3435706).
Regarding claim 11, Smith does not appear to disclose a guide member.  Humphreys teaches (fig. 4) a reverse input blocking clutch including gap adjusting members (springs) and a guide member 48 for guiding displacement of the engaging member 50 is provided, and the gap adjusting member is held by the guide member (as shown).  In order to arrive at the claimed invention, the guide members would be added to the springs 15 of Smith.  It would have been obvious to one of ordinary skill in the art to have added guide members to the gap adjusting members of Smith to prevent excess wear caused by the gap adjusting member on the engaging members.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 18-23 are objected to under 37 CFR 1.75 as being substantial duplicates of claims 63 and 66-70. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 63-70 are allowed.  
Claims 7 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Shirai ‘415 and ‘926 disclose a similar reverse input blocking clutch and actuator system in a window motor environment.  Toyoda ‘532 discloses various embodiments of a similar reverse input blocking clutch.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659